 

BLUE SPHERE CORPORATION 8-K [blsp-8k_090617.htm] 

 

Exhibit 10.1

 

Execution Copy



 



LONG TERM MEZZANINE LOAN AGREEMENT

 

This Long Term Mezzanine Loan Agreement (“Agreement”) is entered into on this
30th day of August 2017 by and between:

 

1.Bluesphere Italy S.R.L, a private limited liability company organized and
existing under the laws of Italy under registration no. MI-2124774, having its
registered office at Milan, Corso G. Matteotti 1, 20121 (MI) and established and
owned by BSC (“Borrower”);

 

2.Blue Sphere Corporation, a publicly traded company incorporated under the laws
of Nevada, USA (“BSC”);

 

3.Helios 3 Italy Bio-Gas 2 L.P, a limited partnership under formation to be
organized under the laws of the State of Israel partnership number [●] of Hakfar
Hayarok Street, Ramat Hasharon, Israel (“Lender”) by its General Partner, Helios
General 3, LTD (515257749).

 

The Borrower and the Lender may be referred to as a “Party” separately and the
“Parties” jointly.

 

WHEREAS The Borrower is a special purpose company fully owned (100%) by BSC; and
    WHEREAS The Borrower entered into a share purchase agreement with the Seller
(as hereinafter defined) dated June 29, 2017, as subsequently amended (the
“SPA”) for the purchase of 100% of the issued and outstanding share capital (on
a fully diluted basis) of the SPV (as hereinafter defined), which owns and
operates the Plant (as hereinafter defined); and    

WHEREAS

 

The Lender is limited partnership whose initial Limited Partner is Helios Energy
Investments 3 LP (550262539) (“Helios”) and both the Lender’s and Helios’
General Partner is Helios General 3, LTD (Israeli corporation number 515257749);
and     WHEREAS As of the date hereof, and pursuant to the SPA, the Borrower has
paid the Seller an amount of 1,200,000 Euro as first instalment of the purchase
price (“Partial Consideration Amount”); and     WHEREAS In order to finance the
remaining portion of the consideration amount for the transaction contemplated
by the SPA, Lender will make available the Loan to the Borrower, all in
accordance with the terms of this Agreement.

 



 

 

 

2

 

NOW THEREFORE, the Parties agree as follows:

 

1.DEFINITIONS

 

1.1.Capitalised terms shall have the meanings ascribed to such terms throughout
this Agreement and in addition, the following terms shall have the following
meanings:

 

 

Affiliate

 

(a) In respect of a natural person, the immediate family of such person; and (b)
in respect to a legal person other than a natural person, an entity with
Control, under the Control of by or under common Control with such person.      
  Applicable Law Any law, treaty, statute, regulation, ordinance, rule,
judgement, decision, official order, judicial order, court decision, writ,
decree, approval, binding directive, requirement or other governmental
restriction whether in effect as of the date hereof or thereafter and in each
case as amended, re-enacted or replaced.         Arbitrator Adam Eitan or as
otherwise agreed between the Parties.        

Bank Account

 

The Borrower’s bank account with Bank Crédit Agricole Cariparma S.p.A. at Milan,
account no. [      ].   Bank Account Pledge A first-degree fixed pledge over the
Bank Account and over the SPV’s Bank Accounts in the standard form provided by
the Bank.        

Business Day

 

Any day other than: (a) Friday; (b) Saturday; (c) Sunday; (d) a day on which
banking institutions licensed in the State of Israel or in the State of Italy
are required or authorised to be closed, nor any day which is recognised by the
Bank of Israel as not being a business day.

 



 

 

 

3

 

  Business Plan

means:

 

(a)            on or before the effective date of this Agreement, the Financial
Model; and

 

(b)            at any time thereafter, the Financial Model as updated, revised,
amended or replaced from time to time, and as approved by the Lender in writing,
all as further detailed under Section ‎10.14 below.

 

  Budget Versus Actual Report A report in a form as shall be agreed mutually
upon between the Parties within 90 days of the Loan Closing, for the 12 months
period until the date of issuance of the Budget Versus Actual Report setting
forth all actual revenues, expenses and cash flow of the SPV and the Borrower
versus the budget for the respective period.         BSC’s Transaction Fee A fee
payable to BSC in accordance with the provisions of Section ‎2.6 herein.        
CANTU Transaction Acquisition of the holdings of Eneryeco S.r.l. (“Cantu SPV”)
which owns and operates a vegetable oil, 990 KWe plant located in Cantù,
Lombardia region, Italy of which Borrower has already paid as of the date hereof
a sum of 150,000 Euro as a deposit to secure the transaction (“Cantu Deposit”).
        Control The power, direct or indirect, to direct or cause the direction
of the management and policies of an entity whether by voting power, contract or
otherwise.

 



 

 

 

4

 

  Distributions

Any payment by the Borrower to any shareholder of the Borrower, or any Related
Party thereof and including, without limitation:

 

(a)       any dividend or other distribution (in cash or in kind) on or in
respect of any of the shareholdings in the Borrower;

 

(b)       any payment or repayment in connection with any loans provided to the
Borrower or redemption of any capital notes issued by the Borrower;

 

(c)        any other payment of monies or in respect of any liability under any
agreement with the Borrower for any sums owing to a shareholder of the Borrower
or any Related Party thereof.

 

  SPV’s Bank Accounts

(i)        Bank: Crédit Agricole Cariparma S.p.A.

 

Account no. [ ]

 

(ii)       Bank: Crédit Agricole Cariparma S.p.A.

 

Account no. [ ]

        Equity Pledge The pledge over BSC shareholdings in the Borrower
(constituting the entire share capital of the Borrower), which shall be
registered in Italy, in the form attached hereto as Schedule A.         Event of
Default Any of the events set out in Section ‎12 below.         Field of
Operation Acting exclusively in the capacity of holding company of SPV and of
Eneryeco S.Rr.l. in the event the CANTU Transaction will be completed, including
providing of finance for the acquisition of the holding in SPV and the CANTU
Transaction, and maintaining the SPV and the CANTU Transaction SPV as sole
purpose entities for operating and maintaining the contemplated power plants.  
     

Final Repayment Date

 

The date falling no later than the earlier of the following: (a) 7 (seven) years
from the date of making the Loan available to the Borrower; and (b) the date of
expiration of the Feed in Tariff license granted to the Plant.

 



 

 

 

5

 

  First Repayment Date As defined in Section 4.1 below.         Government
Authority Any government and/or governmental department, ministry, cabinet,
commission, board, bureau, agency, court, tribunal, regulatory authority,
instrumentality, judicial, legislative or administrative body or entity,
domestic or foreign, federal, national, state, regional, provincial or local,
having or exercising jurisdiction over the matter or matters in question.      
  Guaranteed Plant Operation Management Agreement An operation and management
agreement duly signed and shall be executed by and between the SPV and the
Seller at the SPA Closing, pursuant to which Seller shall grant the SPV
operation and management services in connection with the Plant, and guarantee
the Plant EBITDA.         Financial Model The Financial Model in relation to the
Borrower and including the business plan of the Borrower as of the date of the
Loan Closing as shall be approved by the Lender.         SPA Consideration The
consideration to be paid by the Borrower to the Seller pursuant to the SPA upon
SPA Closing date in the amount of 2,408,000 Euro (of which Borrower has already
paid as of the date hereof a sum of 1,200,000 Euro).         Interest Rate As
defined in Section 6.1         Interest Period As defined in Section ‎6.5.1.

 



 

 

 

6

 

  Loan or Mezzanine Loan The long term mezzanine loan in the principal amount of
1,600,000 Euro made available to the Borrower from the Lender under this
Agreement or (if the context so requires) the principal amount outstanding for
the time being of that loan, including the Transaction Fee and BSC’s Transaction
Fee (if payable in accordance with the provisions of this Agreement).        
Loan Closing The closing of the transaction subject matter and utilization of
the Loan, according to the procedure set forth in Section ‎3.2 below.        
Loan Closing Date As defined in Section ‎3.2 ‎3.1.9 below.         Material
Adverse Change

Any event, occurrence, change or effect of any nature that, individually or in
the aggregate, has a material adverse effect on:

 

(a)     a deviation (i.e., decrease) of 10% from the annual free cash flow under
the Financial Model on a three-years average basis;

 

(b)     the ability of the Borrower to perform its material obligations under
any Loan Document;

 

(c)      the validity or enforceability of any Loan Document;

 

(d)      the validity, enforceability or priority of any security under the Loan
Securities.

 

        Loan Documents

Each of:

 

(a)      this Agreement;

 

(b)      the Loan Securities and the forms for registration thereof;

 

(c)      the Subordination Agreement, attached hereto as Schedule B;

 



 

 

 

7

 

   

(d)     any agreement or instrument entered into or executed pursuant to and as
expressly contemplated by any of the above agreements; and

 

(e)     any other document designated as such by the written agreement of the
Lender and the Borrower.

 

  Loan Securities

Each of:

 

(a)     the Bank Account Pledge;

 

(b)     the Equity Pledge;

 

(c)     the irrevocable notice regarding Distributions;

 

(d)     appointment of the Participator (pursuant to Section ‎3.2.3 below);

 

(e)     The nomination of the authorized signatories in the Bank Account and the
SPV’s Bank Accounts pursuant to Section ‎3.2.2 below.

 

(f)      Any other document designated as such by the written agreement of the
Lender and the Borrower.

 

  Operation Fee As defined in Section ‎6.2.        

Organisational Documents

 

Organisational documents including without limitation, the memorandum of
association, articles of association and shareholders’ agreement, joint venture
agreement, partnership agreement and general partner governing documents, of
such entity, as applicable, attached hereto as Schedule C.         Mandate to
Sell Mandate to Sell Agreement attached hereto as Schedule D.           Plant A
0.995 Kw plant for the production of electricity from vegetal oil located in
Italy, Pavia di Udine (UD), Via Crimea no. 57.

 



 

 

 

8

 

  Prepayment Fee As such terms is defined in section ‎5.4.3.         Project
Authorisations Any authorisations, permits, licences, consents or approvals
required to be held in connection with the ownership, operation and maintenance
of the Plants.         Related Party With respect to any entity, its
shareholders, partners, or other owners and any Affiliates thereof;        
Repayment Date Each quarterly date for the payment of outstanding principal
amounts hereunder (together with accrued interest thereon) as set out in Section
‎4.1 below.       Repayment Instalments As defined in Section ‎4.1 below.      
  Repayment Schedule As defined in Section ‎4.1 below.        

Security Interests

 

Any interest or equity of any person (including any right to acquire, option, or
right of pre-emption) or any mortgage, charge, pledge, lien, attachment,
assignment or any other encumbrance, security interest, arrangement or similar
third party right of any nature over or in the property to which such interest
relates.         Seller Pronto Verde A.G, a company organized under the laws of
Switzerland, company identification no. CHE-101.957.390.         SPV Futuris
Papia S.p.A, a joint stock company organized under the laws of Italy, Tax No.
02593530302.         SPV Distributions

Any payment by the SPV to any shareholder of the SPV, or any Related Party
thereof and including, without limitation:

 

(a)     any dividend or other distribution (in cash or in kind) on or in respect
of any of the shares held by the Borrower in the SPV;

 

 



 

 

 

9

 

   

(b)     any payment or repayment in connection with any loans provided to the
Borrower by the SPV or redemption of any capital notes issued by the a SPV;

 

(c)     any other payment of monies or in respect of any liability under any
agreement with the SPV, for the avoidance of doubt, any sums owing to a
shareholder of the SPV or any Related Party thereof in its capacity as the
provider of general and administrative management services.

 

  Suggested Business Plan As defined in Section ‎10.14 below.         Tax Any
present and future income, value added and other taxes, levies, imposts,
deductions, charges and withholdings in the nature of taxes whatsoever
(including, without limitation, taxes concerning income, capital gains, sales,
value added, franchise, withholding, payroll, employment, national insurance and
health, social security, severance, stamp or property tax) together with linkage
differentials, interest thereon and penalties with respect thereto, if any, and
any payments made on or in respect thereof.         Tax Deduction A deduction or
withholding for or on account of Tax from a payment hereunder.        
Transaction Fee A fee payable to the Lender in accordance with the provisions of
Section 2.5 herein.         Transfer Any transfer, assignment, sale, creation of
a Security Interest or other disposition of similar nature.

 



 

 

 

10

 

  Trustee Fischer Behar Chen Trustees Ltd.



 

1.2.Words and defined terms denoting the singular number include the plural and
vice versa and the use of any gender shall be applicable to all genders.    



1.3.The paragraph headings are for the sake of convenience only and shall not
affect the interpretation of this Agreement.

 

1.4.The recitals and Schedules hereto form an integral part of this Agreement.
The following table sets forth the Schedules to this Agreement:

 

  Schedule A Equity Pledge   Schedule B Form of Subordination Agreement  
Schedule C Organizational Documents of SPV   Schedule D Mandate to Sell  
Schedule E Form of Borrower’s Officer’s Certificate   Schedule F Irrevocable
Instructions Regarding SPV’s Distributions   Schedule G Financial Model  
Schedule H Signatories   Schedule I Loan and Operation Fee Repayment Schedule

 

2.LONG TERM MEZZANINE LOAN

 

2.1.Subject to the terms of this Agreement, the Lender, by itself or through
entities managed by Helios General 3, ltd, its general partner, shall make
available to the Borrower the Loan in accordance with the terms of this
Agreement, and subject to the satisfaction, or waiver by Lender, of the
conditions precedent set out in Section ‎3.1 below.

 



 

 

 

11 

 

2.2.Lender shall remit the Loan, after withholding the Transaction Fee and the
BCS’s Transaction Fee (as defined below), to the Borrower by wire transfer to
the Bank Account not later than the 1st of September. The Transaction Fee shall
be remitted to the Borrower within 30 days following the closing and the BSC’s
Transaction Fee shall be remitted to the Borrower on 31st December 2017.

 

2.3.The Borrower shall use the Loan solely to finance the remaining portion of
the SPA Consideration payable by Borrower to the Seller pursuant to the SPA and
for paying the Transaction Fee to Lender and the BSC’s Transaction Fee to BSC.

 

2.4.Any additional payments due to the Seller pursuant to the SPA and any other
additional cash investments in the SPV or in the Borrower shall be provided
solely by the Borrower and/or BSC and/or by a third party financing entity and
in accordance with the terms of this Agreement and the Lender shall have no
responsibility and/or liability in connection therewith. The Borrower and BSC
hereby undertake and warrant to make all such additional payments and investment
required consummating the transaction with the Seller.

 

2.5.Out of the Loan, the Lender shall be entitled to a Transaction Fee in the
amount of 200,000 Euro, which shall be payable (or deductible by the Lender) to
the Lender in accordance with clause 2.2 above; the payment of the Transaction
Fee shall be invoiced in several amounts and by several entities in accordance
with Lender’s instructions.

 

2.6.Out of the Mezzanine Loan, 192,000 Euro shall be payable to BSC (“BSC’s
Transaction Fee”), following the elapse of 6 months from the Loan Closing Date,
subject to the fulfilment of the following conditions: (i) the SPV’s semi-annual
EBITDA is at least 95% of 542,000 Euro (“Minimum semi-annual EBITDA”), (ii) all
payments due the Lender have been paid in full on time and (iii) the CANTU
Transaction have been consummated and all condition to closing have been
fulfilled. In the event the SPV’s semi-annual EBITDA will be lower than the
Minimum semi-annual EBITDA, the transaction Fee shall deferred until such time
as the trailing 6 months EBITDA is equal or greater than the Minimum semi-annual
EBITDA, subject to all payments due the Lender have been paid on time and
subject to the closing of the CANTU Transaction. Should the CANTU Transaction
was not closed but the Borrower met the Minimum semi-annual EBITDA, the parties
will negotiate in good faith the mechanism to pay BSC the BSC’s Transaction Fee.

 



 

 

 

12 

 

2.7.Other than payment of the SPA Consideration and the Transaction Fee and the
BSC’s Transaction Fee and as permitted in this Agreement, the Borrower shall not
be entitled to use the Mezzanine Loan for any other purpose.

 

3.CLOSING

 

3.1.The obligations of Lender to consummate the transaction contemplated hereby
in relation to the Mezzanine Loan, are subject to the fulfilment, prior to or at
the Closing Date, of each of the following conditions (any or all of which may
be waived in writing by Lender at its sole discretion):

 

3.1.1.The Lender has reviewed and approved with respect to the SPV: the terms of
the investment, the Financial Model, the due diligence (including conducting its
own due diligence if so desired by the Lender);

 

3.1.2.the representations and warranties of the Borrower were true and correct
when made and shall be true and correct at the Loan Closing as though made again
at the Loan Closing Date;

 

3.1.3.the Borrower shall have performed and complied with all obligations and
covenants required by this Agreement to be performed or complied with by it
prior to or at the Loan Closing;

 

3.1.4.the Borrower is not in breach of the SPA;

 

3.1.5.all Loan Documents (other than this Agreement, and Loan Securities which
shall be completed no later than 14 Business Days following the Loan Closing
Date) have been duly executed by all parties thereto and shall be delivered
simultaneously to the delivery of an executed copy of this Agreement;

 

3.1.6.no action, proceeding, investigation, regulation or legislation shall have
been instituted or threatened before any Government Authority which to enjoin,
restrain, prohibit or obtain substantial damages in respect of, or which is
related to, or arises out of, this Agreement, or consummation of the
transactions contemplated hereby;

 

3.1.7.no Material Adverse Change has occurred between the date of execution of
this Agreement and the Loan Closing Date;

 



 

 

 

13 

 

3.1.8.the Loan Securities, other than the nomination of the authorized
signatories in SPV’s Bank Accounts have been duly signed and ready to be filed
with all relevant Government Authorities required in order to perfect such
Security in accordance with Applicable Law. Borrower shall deliver to Lender
certificates of registration and perfection thereof no later than 14 Business
Days of the Closing Date.

 

3.1.9.The Mandate to Sell and all signed consents and deeds required for the
transfer of the shares of the Borrower, which are subject to the Equity Pledge
will be executed within 14 Business Days from the Loan Closing Date.

 

3.2.Closing Procedure

 

Subject to Borrower providing Lender with prior written notice of at least 2
days, the closing of the transaction in relation to the Loan (the “Loan
Closing”) shall occur no later than or on August 31st, 2017, following
satisfaction or waiver of all the conditions precedent to the Loan Closing, or
at such other time, date and place as may be agreed by the Parties in writing
(the time and date of the Loan Closing being herein referred to as the “Loan
Closing Date”).

 

Immediately prior to the Loan Closing, the Borrower shall deliver to the Lender
a certificate signed by an officer of the Borrower, in the form attached as
Schedule E, confirming that all conditions precedent to the Loan Closing as set
out in Section ‎3.1 above have been met and complied with.

 

At the Loan Closing (or at the dated specified below), the following actions and
occurrences will take place, all of which shall be deemed to have occurred
simultaneously and no action shall be deemed to have been completed and no
document or certificate shall be deemed to have been delivered, until all
actions are completed and all documents and certificates delivered:

 

3.2.1.The Borrower shall deliver to Lender original certificates evidencing
registration and perfection of the Loan Securities - except for the Equity
Pledge and the Mandate to Sell - no later than 14 Business Days following the
Loan Closing Date. The Lender may, at its option, put in place all the
formalities necessary to have the Equity Pledge agreement formalized and
registered with the competent Companies’ Business Register;

 



 

 

 

14

 

3.2.2.The Borrower shall deliver to Lender approvals of the Board of Directors
of the Borrower no later than 14 Business Days following the Loan Closing Date,
evidencing the nomination of the authorized signatories on behalf of the Lender
and the SPV in the Bank Account, and the SPV’s Bank Accounts; and shall deliver
to Lender approvals of the relevant banks to the Lender’s satisfaction,
evidencing receipt of documents nominating the authorized signatories on behalf
of the Lender and the SPV in the Bank Account, and the SPV’s Bank Accountsno
later than 30 Business Days following the Loan Closing Date as set forth in
Section 10.9.2.

 

3.2.3.The Borrower shall deliver to Lender an executed irrevocable instruction
notice to the SPV in the from attached hereto as Schedule F, that: (a) all
Distributions to the Borrower shall be payable solely to the Bank Account; and
(b) the Participator, as an observer to the Board of Directors of the SPV and of
the Borrower, on behalf of the Lender, shall be invited to any such meeting and
shall have the information rights as set forth in Schedule F. The irrevocable
instructions notice shall be submitted to the SPV within 14 Business Days
following the Loan Closing Date.

 

3.2.4.The Borrower shall deliver to Lender the Subordination Agreement in the
form attached hereto as Schedule B, duly signed by the Borrower and BSC.

 

3.2.5.The Borrower shall deliver to Lender certified copies of the resolutions
of BSC and Borrower’s relevant corporate bodies required for approving the
execution, delivery and performance of the Loan Documents and all other
documents and actions contemplated thereby;

 

3.2.6.The Lender shall make the Loan, less the Transaction Fee and less the
BSC’s Transaction Fee, available to the Borrower as set forth in Section 2.2
above;

 

3.2.7.The Borrower shall use the Loan solely as stipulated in this Agreement;

 

3.2.8.Within 7 Business Days following the Loan Closing the Borrower shall
provide the Lender with a resolution of the SPV’s board of directors pursuant to
which the Participator on behalf of the Lender shall be invited to participate
as an observer in any board of directors meetings of the SPV and shall receive
all correspondence accordingly and have the information rights specified under
Schedule F. The Borrower shall provide the Participator with all resolutions of
the shareholder meetings (written resolution and protocol of shareholder
meetings) within 7 Business Days of such meeting.

 





 

 

15

 

3.3.CANTU Transaction

 

In the event the CANTU Transaction was closed the Lender shall be provided with
the following securities:

 

3.3.1.Equity Pledge on Borrower holdings in CANTU SPV within 14 Business Days of
CANTU Transaction closing. Evidencing the nomination of the authorized
signatories on behalf of the Lender in CANTU SPV’s bank accounts within 14
Business Days of Cantu Closing;

 

3.3.2.Distribution from CANTU SPV shall be transferred to Borrower’s bank
account which shall be open for the sole purpose of depositing distributions
from Cantu [“Borrower’s Designated Cantu Bank Account”]. Lender will have
signatory rights in this Bank Account. Such signature rights shall be granted to
the Lender within 14 days of Cantu Closing. However, Distribution to
shareholders from Borrower’s Designated Cantu Bank Account shall not be limited
as long as payments due the Lender have been paid in full on time; and (ii)
contribution of the required monthly funds to the Cash Reserve Account have been
made, and (iii) there is no default under this Agreement with respect to the
Udine Project.

 

3.3.3.In the event the CANTU Transaction will be terminated, any amount to be
paid back to BSC out of the Cantu Deposit shall be transferred to the Cash
Reserve Amount and shall be credited to the total sum of the Repayment
Instalments for the 12 months as detailed in clause 10.15 (i) here below.

 

4.REPAYMENT

 

4.1.Commencing on the last day of the first 6 months following the Loan Closing
(“First Repayment Date”), the Borrower shall commence repaying the Loan
(together with any accrued Interest Rate on the outstanding balance of the Loan
during each Interest Period) in quarterly instalments on each Repayment Date in
accordance with the repayment schedule attached hereto as Schedule I [Loan and
Operation Fee Repayment Schedule] (“Repayment Instalments” and the “Repayment
Schedule”, respectively).

 





 

 

16

 

4.2.Notwithstanding anything to the contrary set out herein, all amounts
outstanding hereunder shall be repaid by and on the Final Repayment Date.

 

5.PREPAYMENT

 

5.1.Except as set forth in Section 5.3, Section 12.5.2 and Section 16.2 below,
the Borrower shall not be entitled to prepay any or all of the amounts
outstanding hereunder.

 

5.2.At any time following full payment of the first eight Repayment Instalments
as provided in Schedule I [Loan and Operation Fee Repayment Schedule] Lender
shall be entitled to prepayment from the Borrower of any amount outstanding
hereunder or portions thereof (“Prepaid Amount”), which Prepaid Amount shall be
determined by the Lender, provided however that such Prepaid Amount shall not
exceed the maximum distributable proceeds of the SPV. The Lender shall notify
the Borrower in a prior written notice, delivered at least 21 Business Days in
advance of any such demand for payment of a Prepaid Amount.

 

5.3.Subject to the fulfilment of the conditions precedent set forth in Section
5.4 herein, and to the Right of First Refusal of the Lender as set forth in
Section 5.5 below, the Borrower may refinance the Plant and prepay the entire
outstanding amount of the Loan in cash (“Prepayment Transaction” and
“Prepayment”, respectively).

 

5.4.Prepayment of the Loan pursuant to the provisions of Section 5.3 is subject
to the cumulative fulfilment of each of the following conditions:

 

5.4.1.Refinance Notice (as defined in Section 5.5.1 below) was delivered to the
Lender;

 

5.4.2.No Notice of Execution of Right of First Refusal (as defined in Section
5.5.2 below) has been delivered to the Borrower;

 

5.4.3.The net consideration due to Lender for the Prepayment by Borrower shall
be: the unpaid principal amount of the Loan, plus the expected Interest Rate and
Operation Fee for the remaining period of the Loan, minus 15% of such aggregate
sum (“Prepayment Fee”).

 





 

 

17

 

5.5.Lender shall be entitled to a Right of First Refusal with respect to
Prepayment of the Loan, in accordance with the following procedure:

 

5.5.1.The Borrower shall deliver the Lender a written notice of its intent to
enter into the Prepayment Transaction, which shall detail the following
information: (a) the vending (i.e. shares or assets); (b) the consideration and
payment terms of consideration; (c) the terms and conditions of refinance to be
provided with respect to the Prepayment Transaction; and (d) any other material
term or condition with respect to Prepayment (“Refinance Notice”).

 

5.5.2.the Lender shall be entitled (at its sole discretion) to notify the
Borrower that it wishes, to amend the terms in which the Loan has been provided
by the Lender such that it shall be provided upon the same terms and conditions
set forth in the Refinance Notice, by delivery to the Borrower of a written
notice within 21 (twenty one) days as of the receipt of a Refinance Notice
(“Notice of Execution of Right of First Refusal”).

 

5.5.3.Should the Lender deliver to the Borrower a Notice of Execution of Right
of First Refusal, then the Parties shall make the necessary amendments to this
Agreement within fourteen (14) days as of the delivery of the Notice of
Execution of Right of First Refusal.

 

5.5.4.In the event that Lender failed to deliver Borrower a Notice of Execution
of Right of First Refusal within the period of time set forth in section 5.5.2
above or has sent written notice waiving its right of first refusal, The
Borrower shall be free to prepay the Loan only in accordance with the terms
specified in the Refinance Notice and Section 5.4 and by paying the Prepayment
Fee. In the event that a Prepayment Transaction has not been closed within
ninety (90) days as of the lapse of the period of time set forth in subsection
5.5.2 above, any Prepayment shall be subject to Lender’s Right of First Refusal
according to the procedure set forth in this Section 5.5.1.

 

5.5.5.In the event that the Lender does not exercise its Right of First Refusal,
it shall be entitled to the Prepayment Fee.

 





 

 

18

 

6.INTEREST AND OPERATION FEE

 

6.1.Interest Rate

 

The rate of interest on the Loan shall be 14.5% per annum, calculated on a
quarterly basis (“Interest Rate”).

 

6.2.In addition to the Interest Rate, the Lender shall be entitled to an annual
operation fee as specified in Schedule I (the “Operation Fee”). The Operation
Fee shall be paid quarterly at the same time as each interest repayment is due.

 

6.3.It is hereby clarified that the principal payments of the Loan, interest
payments and the Operation Fee as mentioned in sections 5, 6.1 and 6.2 shall not
exceed jointly a repayment of the principal of the Loan with a daily interest
rate of 0.041%.

 

6.4.In the event that any of the provisions of this section 6 shall be deemed
illegal or unenforceable, in whole or in part, due to a change in Italian
regulations, than this section shall be given the broadest interpretation
permissible in order for it to have the fullest effect possible as intended by
the Parties, and the Borrower shall be obligated to pay Lender the balance
created due to the change of the Italian regulations, and if it is unwilling or
unable to pay such balance it shall Prepay the Loan and Pay the Prepayment Fee,
within 90 days of Lender’s written instruction.

 

6.5.Interest Periods

 

6.5.1.The Interest Period for the Loan shall commence on the day of transferring
each amount out of the Loan by the Lender in accordance of this Agreement, shall
be on a quarterly basis and shall end on the last Final Repayment Date
(“Interest Period”).

 

6.5.2.If the Interest Period would otherwise end on a day which is not a
Business Day, that Interest Period will instead end on the next Business Day in
that calendar month (if there is one) or the preceding Business Day (if there is
not).

 

6.5.3.If the Interest Period would otherwise overrun the Final Maturity Date, it
will be shortened so that it ends on that Final Maturity Date.

 

6.5.4.The Borrower shall pay accrued interest on the Loan on the last day of the
Interest Period.

 

6.6.Interest on Overdue Amounts

 

As of the third instance of delayed payment, interest on any overdue amounts (if
any), shall be payable at a rate of 4% per annum above the rate of interest
payable on the Loan prior to such increase.

 





 

 

19

 

7.TAXES

 

7.1.Tax Deductions

 

7.1.1.The Borrower shall make all payments to be made by it to Lender without
any Tax Deduction, unless a Tax Deduction is required by Applicable Law.

 

7.1.2.If the Borrower is aware that if it must make a Tax Deduction (or that
there is a change in the rate or the basis of a Tax Deduction), it must promptly
notify Lender.

 

7.1.3.If a Tax Deduction is required by Applicable Law to be made by the
Borrower in respect of amounts payable hereunder, then the Borrower will: make
the minimum Tax Deduction allowed by Applicable Law and must make any payment
required in connection with that Tax Deduction within the time allowed by
Applicable Law.

 

7.1.4.Within 30 days of making either a Tax Deduction or a payment required in
connection with a Tax Deduction, the Borrower must deliver to Lender evidence
satisfactory to Lender that the Tax Deduction has been made or (as applicable)
the appropriate payment has been paid to the relevant Tax Authority.

 

7.2.Value Added Taxes

 

Any amount payable hereunder by the Borrower is exclusive of any value added
tax. If any value added tax is chargeable, the Borrower shall add such value
added tax amount to payments due to Lender, as appropriate, against receipt of a
duly issued VAT invoice.

 

8.REPRESENTATION AND WARRANTIES

 

The Borrower hereby represents and warrants to the Lender, as of the date
hereof, as follows:

 

8.1.Corporate Matters

 

8.1.1.Each of the Borrower and BSC is duly incorporated and organized and is
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with power and authority to carry on its business as now being
conducted and as contemplated to be conducted.

 





 

 

20

 

8.1.2.Each of the Borrower and BSC has all necessary corporate power and
authority to enter into this Agreement and other Loan Documents and to perform
its obligations hereunder and to consummate the transactions contemplated
thereunder.

 

8.1.3.All corporate action on the part of each of the Borrower, its directors or
shareholders necessary for the authorisation and execution of each Loan Document
and the performance of all of its obligations thereunder have been taken. Each
Loan Document constitutes valid and legally binding obligations of the Borrower,
enforceable in accordance with its terms.

 

8.1.4.The execution and delivery of each Loan Document by the Borrower and BSC
does not, and the consummation of the transactions contemplated thereby will
not, violate any provisions of the Organisational Documents of the Borrower or
BSC or any undertaking of any nature that is binding on it.

 

8.1.5.The execution and delivery of each Loan Document by the Borrower and BSC
and the consummation by the Borrower and BSC of the transactions contemplated
thereby does not require the consent or agreement of any Government Authority or
any other third party under Applicable Law, which have not been received.

 

8.2.The Guaranteed Plant Operation Management Agreement will be signed on the
SPA Closing.

 

8.3.Capitalization / Ownership

 

8.3.1.The authorized share capital of the Borrower is 10,000 Euro.

 

8.3.2.One hundred per cent (100%) of the issued and outstanding share capital of
the Borrower, on a fully diluted basis taking into account all issued and
outstanding shares of the Borrower of any class, after giving effect to the
conversion or exercise (as the case may be) of all convertible securities,
options and warrants as well as all other rights of any kind to acquire shares
or exchangeable for shares of the Borrower), is held by BSC, and all such shares
are, and except as permitted pursuant to this Agreement, will continue to be,
held by BSC, free and clear of any Security Interests.

 





 

 

21

 

8.3.3.There are no outstanding or authorised subscriptions, options, warrants,
calls, rights, commitments, or any other agreements of any character directly or
indirectly obligating the Borrower to issue any securities, whether convertible
or not, or any rights to the foregoing, whether for consideration or otherwise.

 

8.4.Business to Date

 

The Borrower’s sole purpose is to operate in the Field of Operation. Since its
incorporation, the Borrower has not engaged in any other business activity.

 

8.5.Financial Status

 

The Borrower does not have any liabilities, claims, or obligations of any
nature, whether accrued, absolute, contingent, anticipated, or otherwise,
whether due or to become due, other than pursuant to this Agreement, and the
SPAs.

 

8.6.No Default

 

8.6.1.No breach or default by the Borrower is outstanding or will result from
the execution of the Loan Documents or the performance of any transaction
contemplated hereby and thereby.

 

8.6.2.No other event is outstanding which constitutes (or, with the expiry of a
grace period, the giving of notice, the making of any determination or any
combination of the foregoing, would constitute) a default or termination event
(however described) under any document which is binding on the Borrower or any
of its assets to an extent or in a manner which has or would give rise to a
Material Adverse Change.

 

8.7.Insolvency

 

No action, legal proceeding or other procedure or step described in Section 12.4
(Insolvency / Liquidation) has been taken in relation to the Borrower nor has
been taken or is threatened in writing in relation to the Borrower and to the
best knowledge of the Borrower the SPV.

 

8.8.Business Plan/Financial Model

 

The Financial Model shall be attached hereto as Schedule G.

 





 

 

22

 

8.9.Litigation

 

No litigation, arbitration or administrative proceedings or injunction, writ,
restricting order or order of any nature are (i) current or have been issued or,
are pending before a court or other authorised authority or, are threatened in
writing against the Borrower; nor (ii) current or have been issued or, are
pending before a court or other authorised authority or, to the Borrower’s
knowledge, threatened in writing against the SPV, which have or, if adversely
determined, would give rise to a Material Adverse Change.

 

9.LENDER REPRESENTATIONS

 

The Lender hereby represents and warrants as follows:

 

9.1.(i) it has the knowledge and experience in business and financial matters
similar to the subject matter of this Agreement; (ii) it has been allowed to
review the SPA including the terms of the investment, the financial model and
the due diligence reports, and has further conducted its own due diligence, and
has been provided with all material documents it has requested ; and (iii) it
has been given reasonable opportunity to meet with representative(s) of BSC/ the
Borrower for the purpose of receiving information concerning the investment in
the SPV.

 

9.2.It has and shall have the financial capability to carry out its obligations
under this Agreement in full, when and as set forth herein.

 

9.3.Corporate Matters

 

9.3.1.The Lender is duly incorporated and organized and is validly existing and
in good standing under the laws of the jurisdiction of its incorporation, with
power and authority to carry on its business as now being conducted and as
contemplated to be conducted.

 

9.3.2.The Lender has all necessary corporate power and authority to enter into
this Agreement and other Loan Documents and to perform its obligations hereunder
and to consummate the transactions contemplated thereunder.

 

9.3.3.All corporate action on the part of each of the Lender, its investment
committees, directors or shareholders necessary for the authorisation and
execution of each Loan Document and the performance of all of its obligations
thereunder have been taken. Each Loan Document constitutes valid and legally
binding obligations of the Lender, enforceable in accordance with its terms.

 





 

 

23

 

9.3.4.The execution and delivery of each Loan Document by the Lender does not,
and the consummation of the transactions contemplated thereby will not, violate
any provisions of the Organisational Documents of the Lender or any undertaking
of any nature that is binding on it.

 

9.3.5.The Lender shall deliver upon Loan Closing Date to Borrower certified
copies of the resolutions of Lender’s relevant corporate bodies required for
approving the execution, delivery and performance of the Loan Documents and all
other documents and actions contemplated thereby.

 

10.COVENANTS

 

As long as the Loan is not fully and definitively paid to the Lender, the
Borrower undertakes and covenants towards the Lender as follows: (the following
undertakings and covenants will apply mutatis mutandis to the SPV, as
applicable):

 

10.1.Existence

 

10.1.1.The Borrower shall, unless otherwise consented to by the Lender at its
sole discretion, at all times preserve and maintain in full force and effect:
(a) its existence as a limited company under the Applicable Laws of the State of
Italy; and (b) good title to its properties and assets.

 

10.1.2.The Borrower must not, without the consent of the Lender acting in their
sole and exclusive discretion, enter into any amalgamation, demerger, merger or
reconstruction or create or register a Security Interest over its shares or
other securities.

 

10.1.3.The Borrower shall not make any changes, which adversely affect the
Lender or its rights under the Loan Documents, to its Organisational Documents
or capital structure without the prior consent of the Lender.

 

10.2.Compliance with laws

 

The Borrower shall comply with all Applicable Laws, including in relation to any
Tax.

 

10.3.Ranking

 

The Borrower must ensure that its payment obligations under the Loan Documents
rank in priority to all its other present and future unsecured payment
obligations, except for obligations mandatorily preferred by Applicable Law.

 





 

 

24

 

10.4.Negative pledge

 

10.4.1.The Borrower shall not create any Security Interest on any of the
respective assets of the SPV other than in relation to any of the Loan Documents
or SPV facility agreement in the event of refinancing.

 

10.4.2.The Borrower shall not:

 

(a)sell, transfer or otherwise dispose of any of the respective assets of the
SPV to any third party prior to repayment in full of amounts owing to the Lender
pursuant to this Agreement;

 

(b)sell, transfer or otherwise dispose of any of their respective receivables on
recourse terms;

 

(c)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts.

 

10.5.Disposals

 

The Borrower must not either in a single transaction or in a series of
transactions and whether related or not, dispose of all or any material part of
its assets.

 

10.6.Financial Indebtedness

 

The Borrower:

 

10.6.1.must not incur, other than under the Loan Documents and any facility
agreement in the event of refinancing any financial indebtedness of any nature
(other than indebtedness incurred during the regular course of business pursuit
of its Field of Operation and within the framework of the Business Plan) during
the Term of this Agreement, it being clarified that any indebtedness owing to
the Seller under the SPA shall be permitted to remain in place without breach
hereof;

 

10.6.2.shall not issue, provide or otherwise, other than facility agreement in
the event of refinancing, incur any guarantee, counter indemnity or similar
obligation; and

 

10.6.3.must not be the creditor in respect of any financial indebtedness other
than in the pursuit of its Field of Operation and within the framework of the
Business Plan.

 

10.7.Change of business

 

The Borrower must not carry on any business other than the Field of Operation.

 





 

 

25

 

10.8.Loan Securities

 

10.8.1.The Borrower will maintain all Security Interests created under the Loan
Securities for the benefit of the Lender and will affect all registrations
relating thereto.

 

10.8.2.As of the Loan Closing, the signatory rights in the Bank Account will be
as set forth in Schedule H.

 

10.9.Bank Accounts of the SPV

 

10.9.1.The Borrower shall procure that the SPV shall hold only the SPV’s Bank
Accounts, and shall not open any additional bank accounts without the prior
written consent of the Lender.

 

10.9.2.No later than 30 Business Days following the Loan Closing Date, the
signatory rights in the SPV’s Bank Accounts will be as set forth in Schedule H.

 

10.10.Material Contracts

 

10.10.1.Without the written consent of the Lender, the Borrower shall not enter
into any material contract other than the Loan Documents or as may be required
pursuant to a facility agreement in the event of refinancing.

 

10.11.Shareholder Interests

 

10.11.1.The Borrower must not without the written consent of the Lender which
consent shall not be unreasonably withheld:

 

(a)issue any shares, options, warrants or other rights to subscribe, purchase or
acquire any shares or other securities convertible into or exchangeable for its
shares;

 

(b)alter any rights attaching to its shares as at the date of this Agreement;

 

(c)grant or create any new rights or options to participate directly or
indirectly in its revenues or profits ;

 

(d)purchase, cancel, redeem or take steps to reduce any of its shares.

 

Without derogating from the above, the Borrower shall not issue, purchase,
cancel, redeem or repay any capital notes prior to repayment of due and payable
amounts owing to the Lender pursuant to this Agreement.

 





 

 

26

 

10.12.Guaranteed Plant Operation Management Agreement

 

10.12.1.Any amendment to the Guaranteed Plant Operation Management Agreement
shall be subject to the prior written consent of the Lender and any breach
thereof shall be considered an Event of Default under Section 12 hereunder.

 

10.13.Arrangements with Related Parties

 

10.13.1.Without the written consent of the Lender at the Lender’s sole
discretion, the Borrower and the SPV must not enter into any transaction,
agreement or arrangement with a Related Party, with the exception of an
agreement for the withdrawal of management fees deferred to the Loans hereunder,
and subject to limitation on Distribution under this Agreement.

 

10.14.Business Plan

 

10.14.1.The Borrower shall provide the Lender with respect to the Borrower, by
September 30 of each calendar year a business plan including cash budget
detailed on a monthly basis, which shall be based on the Financial Model as
updated on a yearly basis (“Suggested Business Plan”) as well as an annual
budget for the next 5 years.

 

10.14.2.Any deviation exceeding 10% of the free cash flow in any year under the
Financial Model requires the Lender’s written preapproval.

 

10.14.3.The Borrower shall make any amendment in the Suggested Business Plan
agreed between the Lender and the Borrower.

 

10.14.4.The Borrower shall exercise its best efforts to ensure that the
Borrower’s and SPV’s expenses shall be in accordance with the approved Business
Plan.

 

10.15.Distributions

 

The Borrower shall not make any Distribution until the earlier of: (a) closing
of CANTU Transaction; or (b) the elapse of two (2) years following the Loan
Closing Date; following which, Borrower may make Distributions subject to all of
the following conditions being satisfied:

 

(i)50% of each Distribution shall be accumulated and reserved in a debt service
fund in the Bank Account in the aggregate amount of 12 months of Repayment
Instalments and Operation Fee (“Cash Reserve Amount”);

 

(ii)Any amounts, including the Repayment Installments due and payable, up to
such time, pursuant to any Loan Document have been paid to the Lender;

 

(iii)The Budget versus Actual Report has been provided to the Lender;

 

(iv)No Event of Default is outstanding (or would result from the payment or
transfer);

 





 

 

27

 

(v)Such Distribution is permitted by Applicable Law;

 

(vi)With respect to Material Adverse Change as set forth under Section 10.16
hereunder.

 

10.16.Notwithstanding the foregoing, in the event of any evidence of any
Material Adverse Change, including inter alia, future substantial decline in the
financial performance of the Plant (such as material tariff changes, pending
cancelation of raw material supply agreement without any parallel alternative
agreement) resulting in a decline in any of the years of the repayment of the
Loan in the cash flow available for Distribution of the SPV or the Borrower by
more than 10% compared to the Financial Model the Borrower shall not be allowed
to make any further Distributions until the Lender is reasonably satisfied that
the Borrower can meet its commitment to repay the Loans in full. Notwithstanding
the above, the Borrower shall be entitled to make Distributions, subject to
accumulating an amount equal to eight Repayment Instalments, in a reserve fund,
which is pledged in favour of the Lender, prior to such Distribution.

 

10.17.Subject to limitation set forth in Section 10.15 above and after Lender
has received each of the respective Repayment Installments, the Borrower shall
be entitled to transfer any remaining amounts in the Bank Account, other than
the Cash Reserve Amount (“Remaining Amounts”) to any bank account, and shall be
entitled to use such Remaining Amounts in accordance with its sole discretion,
including without limitation, transfer such Remaining Amounts or any part
thereof to its shareholders as distributable proceeds, dividends or otherwise.

 

10.18.Without derogating from the terms of Section 10.1610.15, the Borrower
shall notify the Lender in writing of any Distribution, at least 10 (ten) days
prior to the proposed Distribution date.

 

10.19.SPV’s Distributions

 

10.19.1.The Borrower will cause the SPV to make Distributions of the maximum
amount that may be so distributed by it under applicable law and after taking
into consideration pending and expected expenses and costs.

 

10.19.2.The Borrower will not, without the prior written approval of Lender,
agree to any additional restrictions being imposed on the making of such
Distributions other than those under Applicable Law, the Guaranteed Plant
Operation Management Agreement and the facility agreement in the event of
refinancing or if such Distributions cannot be distributed due to pending and
expected expenses and costs of the SPV, and will not permit any change or
amendment to the Guaranteed Plant Operation Management Agreement which could
result in such additional restrictions being imposed.

 





 

 

28

 

10.20.Information Rights

 

The Borrower undertakes to provide Lender with the following:

 

10.20.1.Within Ninety (90) days of the end of each fiscal year, the audited
annual financial statements of the Borrower and the SPV audited by an accounting
firm approved by the Lender in writing;

 

10.20.2.within sixty (60) days of the end of each quarter, the reviewed
financial statements of the Borrower and the SPV reviewed by an accounting firm
approved by the Lender in writing;

 

10.20.3.Within fifteen (15) days of the end of each calendar month a Budget
versus Actual Report for the SPV and for the Borrower;

 

10.20.4.immediately upon being aware thereof, notice of any breach or potential
breach by the Borrower of the Loan Documents;

 

10.20.5.promptly following issuance or receipt of same and no later than 7
(seven) days of the receipt thereof, copies of all reports and material
documents relating to the SPV, the Plant or the Borrower such as management
reports, O&M reports, financial reports, etc. and any other information or data
reasonably requested by the Lender from time to time, provided that such
information is held by the Borrower.

 

10.20.6.The Participator, on behalf of the Lender, shall be invited to
participate as an observer in any board of directors meetings of the SPV and
shall receive all correspondence accordingly and have the information rights
specified under Schedule F.

 

11.UNDERTAKING OF THE LENDER

 

11.1.If the signature of the Lender, as a signatory of the Bank Account was
requested with respect to a payment: (i) included in the most recent Financial
Model or budget approved in writing by the Lender and (ii) included in an
agreement approved in writing by the Lender or payment due by any authority by
regulation, and was not approved within 7 Business Days of providing the Lender
with all required detail concerning such expenditure, the Board of Directors of
the SPV shall be entitled to adopt a new signature rights resolution to allow
such payment with the sole signature of the Company’s director. It is hereby
clarified, that said new signature rights resolution shall be valid only in
relation to such payment not approved by the Lender as specified above, and that
following such payment, the Board of Directors of the Borrower shall immediately
reinstate the signature rights set forth in Schedule H and deliver such
resolution to the Bank.

 





 

 

29

 

12.EVENTS OF DEFAULT

 

12.1.The occurrence of any of the events or circumstances set forth in Sections
12.2- 12.5 shall constitute an Event of Default hereunder. The Borrower
undertakes to notify the Lender promptly upon the occurrence of an Event of
Default or of any circumstances which come to the Borrower’s attention which
would give rise to an Event of Default.

 

12.2.Non-Payment

 

The Borrower fails to pay two consecutive Repayment Instalments or Operation
Fee.

 

12.3.Other Breaches

 

The Borrower breaches any material obligation, covenant or undertaking under any
Loan Document (including, without limitation failure to register, provide and/or
carry out any of the Loan Securities) which is not referred to in this Section
12, and such breach has not been cured within 21 (twenty-one) days, or such
other written notice period which may be stated in the respective Loan Document,
from receipt of notice from any of the Borrower’s counterparties to such Loan
Document that a breach has occurred, or any longer period permitted for cure
pursuant to the relevant Loan Document, or any representation or warranty made
by the Borrower hereunder was, when made, untrue or misleading in any material
way. It is hereby clarified that a strike of the Bank or any act or omission by
the Lender which delays the compliance with Section 3.2.2 shall not constitute a
material breach under this Section.

 

12.4.Insolvency / Liquidation

 

12.4.1.The Borrower or the SPV (whether simultaneously or not) is unable to pay
its debts or becomes unable to pay its debts as they fall due or suspends making
payments (whether of principal or interest) with respect to all or any class of
its debts.

 





 

 

 30

 

12.4.2.A trustee, liquidator, receiver or similar officer is appointed in
respect of the Borrower or the SPV (or any material asset thereof and whether
simultaneously or not) or distress or any form of execution is levied or
enforced upon or claimed against any such assets, which proceedings are not
dismissed, denied, stayed, discharged or struck out within 90 (ninety) days.

 

12.4.3.The Borrower, or the SPV, convenes a meeting of its creditors or proposes
to make any arrangement or composition with, or any assignment for the benefit
of, its creditors or a petition is filed or a meeting is convened for the
purpose of considering a resolution or other steps are taken for the making of
an administration order in relation to such entity or for its winding up,
bankruptcy or dissolution.

 

12.4.4.Any person presents a petition, or files documents with a court or any
registrar for its winding-up, administration or dissolution (including on a
temporary basis) of the Borrower or the SPV (whether simultaneously or not) or
an order for their winding-up, administration or dissolution is made, including
on a temporary basis, (unless any such proceedings or acts are dismissed,
denied, stayed, discharged or struck out within 90 (ninety) days).

 

12.4.5.Sections 12.4.1-12.4.2 above shall apply with relation to BSC in the
event that such occurrence has an actual effect on the repayment of the Loan
under the terms of this Agreement.

 

12.5.Remedies

 

12.5.1.Lender shall deliver a written notice to the Borrower informing it of the
occurrence of an Event of Default (“Notice of Default”).

 

12.5.2.Borrower shall have 7 (seven) days following the receipt of a Notice of
Default (the “Cure Period”) to either (i) Cure such Event of Default; or (ii)
Prepay the Prepayment Fee.

 

12.5.3.In the event that the Borrower does not cure such Event of Default or
doesn’t Prepay the Prepayment Fee as aforementioned within the Cure Period, the
Lender shall be entitled to take all steps required to enforce any of the Loan
Securities and the Security Interests thereunder (including through use of the
Mandate to Sell attached hereto as Schedule D) and the Prepayment Fee shall be
immediately due and payable without any further action by the Lender. It is
hereby clarified, that parallel to realization of the Loan Securities and until
final repayment of all sums under this Agreement to the Lender, in the event of
such an uncured Event of Default, the Lender will be entitled to exercise all
voting rights in the Borrower and, therefore, to immediately convene a
shareholder meeting for the purpose of revoking/appointing the Board of
Directors of the Borrower, all according to the Equity Pledge Agreement.

 





 

 

 31

 

BSC hereby unconditionally and irrevocably guarantees to the Lender the
fulfillment of Borrower’s obligations and undertakings under this Agreement,
including without limitation, all monetary obligations of the Borrower, provided
that: (i) Lender shall first enforce the Loan Securities in accordance with the
provision of this Agreement and (ii) the Loan Securities are insufficient for
full repayment of the Loan, any interest accrued thereon and the outstanding
Operational Fee, to the Lender (“BSC Guarantee”). The enforcement of BSC
Guarantee shall be solely for the remaining portion of the Loan, any interest
accrued thereon and the outstanding Operational Fee, which remains unpaid
following a period of 90 days of such enforcement of the Loan Securities.

 

12.5.4.In the event that it is judicially determined that the Lender has (a)
exercised the Equity Pledge and transferred the shares of the Borrower via the
Mandate to Sell, not in accordance with the terms of this Agreement; and/or (b)
has exercised the Bank Account Pledge and frozen or withdrawn funds from the
Bank Account (pursuant to the Pledge Agreement and/or the Irrevocable Letter of
Instructions to the Bank attached as an appendix to the Pledge Agreement Over
Bank Account) not in accordance with the terms of this Agreement, then: (i) if
the Equity Pledge has been exercised, the shares shall be returned to BSC; (ii)
if the Bank Account Pledge has been exercised, the Lender shall immediately
repay any funds withdrawn from the Bank Account; and (iii) in either event, the
Borrower shall be entitled to a payment of 1,000,000 Euro from the Lender or to
retain the remaining amount of the Loan, whichever is higher.

 





 

 

32 

 

13.PRIORITY OF MEZZANINE LOANS

 

13.1.Insufficient Funds

 

In the event that the Borrower has insufficient funds to discharge all the
amounts then due hereunder, such payment shall be applied towards the
obligations of the Borrower hereunder in the following order:

 

13.1.1.first, in or towards payment of due and payable fees as set out in
Section 15 (expenses), if any;

 

13.1.2.second, in or towards payment of due and payable late interest and
default interest; if any;

 

13.1.3.third, in or towards payment of due and payable interest and Operation
Fee, if any;

 

13.1.4.fourth, in or towards repayment of overdue amounts of principal of the
Loan, if any;

 

13.1.5.fifth, in or towards repayment of due and payable amounts of principal
(including any interest thereon), if any; and

 

13.1.6.sixth, in or towards payment of any other sum due but unpaid hereunder.

 

The Lender may vary the order set out above.

 

14.CALCULATIONS

 

14.1.Accounts

 

As between the Borrower and the Lender, entries made into the accounts
maintained by the Lender in connection with this Agreement are prima facie
evidence of the matters to which they relate for the purpose of any litigation
or arbitration proceedings.

 

14.2.Certificates and determinations

 

Any certification or determination by the Lender of a rate or amount hereunder
shall set out the calculation in reasonable detail and will be prima facie
evidence of the matters to which it relates.

 

14.3.Calculations

 

Any interest or fee accruing hereunder accrues from day to day and is calculated
on the basis of the actual number of days elapsed and a 365 day year.

 





 

 

33 

 

15.FEES AND EXPENSES

 

15.1.Each party shall bear all costs and expenses (including legal fees)
incurred by it in connection with this Agreement including the enforcement of
any of its rights hereunder. All fees required to arrange for the securities
shall be paid by the Borrower.

 

16.ASSIGNMENTS AND TRANSFERS

 

16.1.Transfers by the Borrower

 

16.1.1.The Borrower must not permit or consent to any Transfer or disbursement
of shares of the Borrower unless permitted under this Agreement or in respect of
any change in the shareholder register of the Borrower by virtue of the
perfection and enforcement of any Security Interest in the Borrower’s shares.

 

16.1.2.The Borrower and/or BSC may not Transfer any of their rights or
obligations hereunder without the prior consent of the Lender.

 

16.2.Transfers by Lender

 

Subject to obtaining any approvals required under Applicable Law (if any) and
subject to the Borrower’s right to Prepay the Loan under this Section 16.2, the
Lender shall be entitled to Transfer any of its rights or obligations hereunder
(including any charge or pledge issued as a security for the repayment of the
Loan) without the prior consent of the Borrower, provided that the Lender shall
notify the Borrower in a written notice of any such intent of Transfer no fewer
than thirty (30) days prior to such Transfer. The notice shall include
information regarding the identity of the transferee and its signed written
commitment to take on itself all rights and obligations under this Agreement
(“Notification of Transfer”). In the event of a Transfer by the Lender, the
Borrower shall have the right to notify the Lender that it wishes to Prepay the
Prepayment Fee, within 30 days of receiving the Notification of Transfer
(“Prepayment Notification”). Should the Borrower deliver to the Lender a
Prepayment Notification and subject to the execution of such Prepayment
including the Prepayment Fee in full within 30 days, no Transfer shall occur.

 

17.CONFIDENTIALITY

 

17.1.No public announcement or other disclosure concerning the transactions
contemplated hereunder shall be made by the Parties save in a form agreed
between the Parties or otherwise as required by Applicable Law. To the extent an
announcement is required under Applicable Law, the parties shall use their best
efforts to agree the form of such announcement in due time and shall otherwise
fulfil its obligations as required by Applicable Law by providing the minimum
information required pursuant to such Applicable Law, at the discretion of the
disclosing party, acting reasonably.

 





 

 

34 

 

17.2.The Parties shall not disclose any information concerning the transactions
contemplated hereunder or the Plants and shall keep all such information
confidential.

 

The foregoing shall not apply with respect to:

 

17.2.1.information which is or becomes part of the public domain, other than as
a result of any breach of the obligations of the recipient Party under this
Agreement;

 

17.2.2.information explicitly approved for release by prior written
authorization of the Parties;

 

17.2.3.information which is required to be disclosed by Applicable Law, provided
that the relevant Party shall provide the other parties with prior written
notice of the required disclosure and the disclosure shall be limited to the
extent expressly required;

 

17.2.4.disclosure of any information to the employees, agents, representatives,
advisors, current or potential investors of such party, provided that they are
subject to obligations to keep such information confidential.

 

18.WAIVER OF CLAIMS

 

18.1.The Borrower shall protect, defend, indemnify, and hold the Lender and its
directors, employees and advisors harmless against and in respect of any and all
loss, liability, deficiency, damage, cost, or expense, or actions (including
reasonable legal fees and expenses) in respect of third party claims arising
solely from actions or omissions of the Borrower in relation to the Loan
Documents

 





 

 

35 

 

19.MISCELLANEOUS

 

19.1.Communications

 

All notices or other communications hereunder shall be in writing and shall be
given in person, by registered mail (registered international air mail if mailed
internationally), by an overnight courier service which obtains a receipt to
evidence delivery, or by facsimile transmission (provided that written
confirmation of receipt is provided) with a copy by mail, addressed as set forth
below:

 

  [ ]    

 

If to the Borrower:

 

[ ]

 

If to BSC:

 

    [ ]  

 

or such other address as any party may designate to the other in accordance with
the aforesaid procedure. All communications delivered in person or by courier
service shall be deemed to have been given upon delivery, those given by
facsimile transmission shall be deemed given on the business day following
transmission with confirmed answer back, and all notices and other
communications sent by registered mail (or registered air mail if the posting is
international) shall be deemed given ten (10) days after posting.

 

All communications between the parties with respect to this Agreement shall be
in the English language.

 

19.2.Successors and Assignees

 

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties and their respective successors and assigns.

 

19.3.Delays or Omissions; Waiver

 

The rights of a Party under this Agreement may be waived by such party only in
writing and specifically; the conduct of any one of the Parties shall not be
deemed a waiver of any of its rights pursuant to this Agreement and/or as a
waiver or consent on its part as to any breach or failure to meet any of the
terms of this Agreement or as an amendment hereto. A waiver by a Party in
respect of a breach by the other party of its obligations shall not be construed
as a justification or excuse for a further breach of its obligations.

 

No delay or omission to exercise any right, power, or remedy accruing to any
party hereto upon any breach or default by the other under this Agreement shall
impair any such right or remedy nor shall it be construed to be a waiver of any
such breach or default, or any acquiescence therein or in any similar breach or
default thereafter occurring.

 





 

 

36 

 

19.4.Amendment

 

This Agreement may be amended or modified only by a written document signed by
all the Parties hereto.

 

19.5.Entire Agreement

 

This Agreement (together with the other documents contemplated hereby) contains
the entire understanding of the Parties with respect to its subject matter and
all prior and contemporaneous negotiations, discussions, agreements,
representations, commitments and understandings between them with respect
thereto not expressly contained herein shall be null and void in their entirety,
effective immediately with no further action required.

 

19.6.Severability

 

If a provision of this Agreement is or becomes illegal, invalid or unenforceable
in any jurisdiction, that shall not affect the validity or enforceability in
that jurisdiction of any other provision hereof or the validity or
enforceability in other jurisdictions of that or any other provision hereof.

 

Where provisions of any Applicable Law resulting in such illegality, invalidity
or unenforceability may be waived, they are hereby waived by each party to the
full extent permitted so that this Agreement shall be deemed valid and binding
agreements, in each case enforceable in accordance with its terms.

 

19.7.Counterparts, Facsimile Signatures

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. A signed Agreement received by a party hereto via facsimile
will be deemed an original, and binding upon the party who signed it.

 

19.8.Agent for Service of Process

 

BSC and the Borrower hereby appoint Eastern Sphere, with an office as at 35
Assuta St. Even Yehuda Israel, 40500, Israel as its agent to receive on behalf
of BSC and/or the Borrower and/or Eastern Sphere, service of copies of the
summons and complaint and any other process which may be served in any action or
proceeding in Israel in connection with this Agreement. Such service may be made
by post or personal delivery, care of Eastern Sphere at the above address, and
BSC and the Borrower hereby authorizes and directs Eastern Sphere to accept such
service on its behalf and agrees that failure by such agent to notify either
BSC, Eastern Sphere or the Borrower of the process will not invalidate the
proceedings concerned.

 





 

 

37 

 

19.9.Governing Law, Disputes and Venue

 

19.9.1.This Agreement shall be governed by and construed in accordance with the
laws of the State of Israel without regard to conflicts of laws or the choice of
law principles of any jurisdiction and without the need of any party to
establish the reasonableness of the relationship between such laws and the
subject matter of this Agreement.

 

19.9.2.All disputes, controversies, claims or differences between the Parties
arising out of, in relation to or in connection with the Agreement, shall be
referred to the arbitration upon the request of either Party, before the
Arbitrator.

 

19.9.3.The arbitration shall be conducted in accordance with the Arbitration
Law, 5728-1968 of Israel and shall be held as promptly as possible in Tel Aviv
and at such time as the Arbitrator may determine. This Clause constitutes an
arbitration agreement of the Parties as defined in the aforesaid Arbitration
Law.

 

19.9.4.The Arbitrator shall resolve the dispute within 90 days. All arbitration
proceedings shall be conducted in the Hebrew language (unless agreed otherwise
by the Parties). The Arbitrator shall not be bound by the rules of evidence nor
shall he/she be bound by procedure laws, but he/she shall be bound by
substantive law and he/she will give reasons for his/her decision. The
Arbitrator shall be entitled to make interim or temporary awards whether
mandatory or prohibitive. The decision of the Arbitrator shall constitute an
award but shall be subject to appeal in accordance with Section 29B of the
Arbitration Law. The costs of the arbitral process, including fees and expenses
of the Arbitrator, shall be borne as shall be decided by the Arbitrator.

 

19.10.Further Actions

 

At any time and from time to time, each party agrees, without further
consideration, to take such actions and to execute and deliver such documents as
may be reasonably necessary to effectuate the purposes of this Agreement.

 





 

 

38 

 

19.11.No Third-Party Beneficiaries

 

Nothing in this Agreement shall create or confer upon any person or entity,
other than the parties hereto or their respective successors and permitted
assigns, any rights, remedies, obligations or liabilities.

 

***

 

[Remainder of this page intentionally left blank]

 



 

 

39

 

[Signature Page of Long Term Mezzanine Loan Agreement]

 

IN WITNESS WHEREOF, this Agreement has been duly executed on the date herein
above set forth.

 

/s/ Blue Sphere Corporation     /s/ Helios E.M. Investments L.P Blue Sphere
Corporation     Helios E.M. Investments L.P         /s/ Bluesphere Italy SRL    
  Bluesphere Italy SRL      

 

